Title: From George Washington to the Continental Congress Marine Committee, 25 May 1779
From: Washington, George
To: Continental Congress Marine Committee



Gentlemen,
[Middlebrook 25 May 1779]

In a letter which I had the honor to write to Congress the 17th instant I mentioned to them that the present naval strength in the harbour of New York consisted only of two friga[t]es of twenty guns, two sloops of war and a few privateers, which constituted the whole protection to a large number of transports—I intimated at the same time that an important blow might be struck by collecting our frigates to the Eastward and directing their force to this point—The more I have considered the matter the more it appears to me a desireable attempt, which promises success witht eminent hazard, and which besides the immediate injury to the enemy’s fleet may possibly lead to further consequences of an interesting nature. I should be loth materially to risk our little fleet; but the object here is so inviting; as to induce me to renew the subject and press it upon the serious consideration of the Committee—I need not say that the success of such an enterprise would essentially depend on the secrecy boldness and dispatch with which it was executed If it should be undertaken, the frigates & armed vessels in Delaware may be joined in it.
If the Committee approve the scheme I take the liberty to request they will advise me of the directions they give, that I may judge when the event will probably take place and know how to make some correspondent arrangement. But lest there should be any misconception in the matter, I wish it to be understood, that the destruction of the enemy’s fleet is the point on which the merit of the question must turn—any additional advantages are to be considered only as contingent and possible. I have the honor to be With Great respect Gentlemen Yr Most Obed. serv.
